Citation Nr: 1232164	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  05-33 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected asbestos-related pleural disease.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to July 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In June 2007, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The Veterans Law Judge that conducted this hearing is no longer available to consider the Veteran's appeal.  The Board recognizes that the law requires the Veterans Law Judge who conducts a hearing to participate in any decision made on the appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  The Veteran was notified that the Veterans Law Judge that conducted his hearing was no longer available to consider his appeal by way of an August 2012 letter.  He was offered the opportunity to have a new hearing, and he declined this offer.  Thus, the Board will decide the claim based upon the evidence of record without additional hearing testimony.

This claim was previously denied by the Board in an August 2007 decision.  In July 2008, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand this claim to the Board.  In August 2009, the Board remanded this case for further evidentiary development.  The case has now been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable evaluation for the period prior to December 15, 2008 for service-connected asbestos-related pleural disease is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

FINDINGS OF FACT

Since December 15, 2008, the Veteran has been in receipt of a permanent 100 percent rating for mesothelioma under Diagnostic Code 6819.


CONCLUSION OF LAW

As a matter of law, a compensable rating is not warranted for the Veteran's asbestos-related pleural disease from December 15, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Codes 6825-6833 and 6840-6845 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the July 2005 rating decision that granted the Veteran's original claim of entitlement to service connection for asbestos-related pleural disease, assigning an initial noncompensable rating effective December 22, 2004, the date on which the claim was filed.  
 
The RO rated the Veteran's pleural disability under 38 C.F.R. § 4.97, Diagnostic Code 6833, which is the code for asbestosis.  The Veteran's representative has argued that the disability should alternatively be rated utilizing Diagnostic Code 6845, which is the code for pleural effusion or fibrosis.  Due to the differing diagnostic criteria for rating interstitial lung diseases (like asbestosis) and restrictive lung diseases (like chronic pleural effusion), the Veteran's representative argues that pulmonary function study results support a compensable evaluation under restrictive lung disease rating criteria, while being noncompensable under interstitial lung disease criteria.

Regardless of whether the Veteran's asbestos-related pleural disease is rated as an interstitial disease under Diagnostic Code 6833 or a restrictive lung disease under Diagnostic Code 6845, a compensable evaluation cannot be assigned from December 18, 2008 as a matter of law.

In a June 2011 rating decision, the RO awarded service connection for mesothelioma, evaluated as 100 percent disabling under Diagnostic Code 6819, effective December 15, 2008.  The rating decision also found that the Veteran was considered permanently and totally disabled due to this disability, and did not assign a future review examination date.

There are special regulatory provisions under 38 C.F.R. § 4.96 regarding evaluation of coexisting respiratory conditions.  Specifically, that regulation provides that ratings under Diagnostic Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, ratings under Diagnostic Codes 6819 and 6820 (for malignant and benign neoplasms, respectively) will not be combined with each other or with Diagnostic Codes 6600 through 6817 or 6822 through 6847.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 CFR § 4.96(a).  

According to 38 C.F.R. § 4.96(a), once the RO awarded service connection for mesothelioma, a single rating for both mesothelioma and asbestos-related pleural disease should have been assigned for the Veteran's lung disorders.  Here, as a 100 percent rating is the maximum rating assignable for any disability, there can be no "elevation" to the next higher evaluation.  

Thus, from December 15, 2008, a compensable rating for the Veteran's asbestos-related pleural disease is prohibited as a matter of law.  38 C.F.R. § 4.96(a); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under law).

The Board notes that the August 2009 remand instructions included scheduling a VA examination to determine the current severity of the Veteran's asbestos-related pleural disease.  While an examination report dated in 2010 is contained in the record, it appears such report merely discussed prior records and testing, and did not conduct current pulmonary function studies.  However, such failure to comply with remand instructions is harmless as a higher rating cannot be assigned for the asbestos-related pleural disability from December 15, 2008.  Thus, remand to conduct a current physical examination would serve no useful purpose.  See Winters v. West, 12 Vet. App. 203, 208 (1999) (en banc) ("[A] remand is not required in those situations where doing so would result in the imposition of unnecessary burdens on the [Board] without the possibility of any benefits flowing to the appellant."); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

As a final matter, the Board notes the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) concerning VA's duty to notify and assist claimants in prosecuting their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  In this case, the appeal arises from the initial award of service connection.  The Court has held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).  Moreover, the Court has held that failure to comply with the notice requirement of the VCAA is not prejudicial to the claimant if, based on the facts alleged, no entitlement exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As this claim is being denied as a matter of law, any error in VCAA compliance is not prejudicial to the claimant.  Id. 



ORDER

From December 15, 2008, entitlement to a compensable rating for asbestos-related pleural effusion is denied.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to an initial compensable rating for asbestos-related pleural disease for the period prior to December 15, 2008.

The Board notes the prior remand asked that Dr. A.F.M.'s April 2004 pulmonary function study be requested.  After requesting the Veteran complete an appropriate release form, the Veteran's attorney indicated that the physician indicated no such study from that date could be located.  Thus, no further action on this point is required.

The June 2008 Joint Motion for Remand directed the Board to consider whether the Veteran's service-connected disability may be properly rated as chronic pleural effusion or fibrosis under 38 C.F.R. § 4.97, Diagnostic Code 6845, which is evaluated under the General Rating Formula for Restrictive Lung Disease, as these criteria may offer a more favorable rating than is currently assigned under 38 C.F.R. § 4.97, Diagnostic Code 6833, for asbestosis, which is evaluated under the General Rating Formula for Interstitial Lung Disease.  

Whether the Veteran's asbestos-related pleural disease symptoms are more consistent with a restrictive lung disease (i.e. chronic pleural effusion or fibrosis) versus an interstitial lung disease (i.e. asbestosis) is a question requiring medical expertise.  The Board notes that during a VA examination in July 2006 the examiner opined that the Veteran has only pleural calcifications as secondary to his asbestos exposure and that he did not have pulmonary parenchymal disease.  The examiner stated that the Veteran's pulmonary function tests were more compatible with emphysema and that asbestos exposure does not cause emphysema.  The examiner further opined that the Veteran's emphysema was most likely caused by the Veteran's smoking, and not related to asbestos exposure and asbestos-related pleural disease.

A November 2008 letter from Dr. A.F.M. noted the Veteran had a smoking history and mild emphysema clinically, but that he felt the Veteran's presentation in 2003 of pleural thickening, calcifications, plaques and pleural effusion are directly attributable to asbestos exposure.  A February 2010 opinion from Dr. E.J.G. notes the Veteran's current pleural effusion is due to the Veteran's mesothelioma.

In light of the above, the Board finds that an additional medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to a physician specializing in pulmonary medicine for review to obtain an opinion addressing the Veteran's argument that his asbestos-related pleural disease should be rated as a restrictive lung disease rather than an interstitial lung disease.  After review of the claims file, the specialist should respond to the following:

a. Prior to the diagnosis of mesothelioma, were the Veteran's pulmonary symptoms from his asbestos-related pleural disease more representative of an interstitial lung disease or a restrictive lung disease?  


b. Are the pulmonary function studies in February 2005 and September 2005 showing an FEV1/FVC of 67 and 66, respectively, more likely due to nonservice connected disorders such as emphysema?

c. Which pulmonary function test value(s) is/are the better indicator of the level of impairment caused by the Veteran's asbestos-related pleural disease -- FVC or FEV-1 and FEV-1/FVC.  If all are equal indicators, the specialist should state such.

d. Please explain the medical reasoning for the conclusions reached.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


